Citation Nr: 9922346	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-32 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for dental disorder, 
claimed as due to trauma.

2.  Entitlement to service connection for residuals of left 
knee injury.

3.  Entitlement to service connection for disability claimed 
as a spot on the lung.

4.  Entitlement to a compensable evaluation for left ear 
hearing loss.

5.  Entitlement to a compensable evaluation for residuals of 
nasal fracture.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to March 
1968.  This appeal arises from March 1996 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).  

In March 1999, a hearing was held in Nashville, Tennessee, 
before the Board member rendering this decision, who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(a) (West 1991 & Supp. 1999).  

At the hearing, testimony was taken on the first three issues 
noted on the first page of this document.  However, as the 
other two issues listed there are also properly on appeal, 
they too will be considered herein.  The Board notes that 
service connection for tinnitus was granted by rating 
decision dated in April 1998, and that the maximum allowable 
10 percent evaluation was assigned.  The veteran has not 
disagreed with the evaluation; thus, that issue will not be 
addressed in this decision.


FINDINGS OF FACT

1.  Dental trauma and a spot on the lung were not noted 
during service, and there is no competent medical evidence of 
a nexus between a currently diagnosed left knee disorder and 
the acute knee injuries noted during service.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claims of service connection for a dental 
disorder, a spot on the lung, and residuals of left knee 
injury are plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to claims that are shown to be 
not well grounded.

4.  Residuals of nasal fracture since April 1996 have not 
been manifested by a 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side, or 
by marked interference with breathing space. 

5.  Left ear hearing loss since November 1995 has been 
manifested by hearing acuity at level I or level II, and the 
veteran is not deaf in both ears.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well grounded 
claims of service connection for a dental disorder due to 
trauma, a spot on the lung, and residuals of left knee 
injury.  38 U.S.C.A. § 5107 (West 1991).  

2.  The schedular criteria for a compensable evaluation for 
residuals of nasal fracture since April 1996 are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 6502 (1995 & 1998).

3.  The schedular criteria for a compensable evaluation for 
left ear hearing loss since November 1995 are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.383(a)(3), 
Part 4, §§ 4.85, 4.87, Diagnostic Code 6100, Tables VI and 
VII (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

In addition, 38 C.F.R. § 17.161 (1998) sets out the 
requirements that must be met in order to obtain outpatient 
dental benefits for noncompensable service connected dental 
disabilities.  In order to receive benefits under 17.161, 
subsection (c), the veteran must show that his dental 
condition or disability was a result of combat wounds or 
service trauma; in order to receive benefits under subsection 
17.161, subsection (d), the veteran must show that he was a 
prisoner of war.

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issues 
of service connection for a dental disorder due to trauma, a 
spot on the lung, and residuals of left knee injury, the 
Board concludes that the veteran's claims for service 
connection for those conditions are not well grounded.

The service medical records show that the veteran twisted his 
left knee in January 1965.  X-rays were negative, and the 
impression was of a pulled ligament.  On orthopedic follow-up 
in February 1965, the veteran reported persistent knee 
discomfort.  On examination, there was no effusion, no heat, 
no ligamentous instability, no limitation of motion, no 
subpatellar crepitation and no definite McMurray's test.  The 
examiner felt that there was not sufficient evidence of a 
tear of the medial meniscus to justify surgical exploration; 
physical therapy was recommended.  In December 1966, the 
veteran again reported an injury to the left knee.  On 
examination, the knee was stable, with full motion.  X-rays 
were normal.  On the veteran's report of medical history in 
January 1968, he indicated no knee problems, and on the 
discharge examination that same month, his lower extremities 
were noted as normal.  There was no showing of any lung 
abnormality during service, and chest X-ray taken at the time 
of the discharge examination in January 1968 was noted as 
normal.

A number of the veteran's teeth were extracted between the 
beginning of his period of active duty and his final 
separation from service.  However, there is no indication 
that this treatment was necessitated by an injury to the 
mouth or teeth.  In April 1967, the veteran was physically 
attacked in a bar.  The medical reports indicated that he 
sustained a fractured nose and lacerations of the face; 
however, no dental trauma was noted.  While it is undisputed 
that the veteran had numerous teeth pulled during service, 
there is no evidence of dental trauma in service.

On VA general medical examination in February 1996, there 
were no complaints or findings related to the left knee.  The 
veteran's teeth were noted to be in poor repair.  Chest X-ray 
in September 1996 showed changes in the base of the left lung 
which appeared to be of chronic disease.  No active pulmonary 
disease was present.  Left knee X-ray in June 1997 showed a 
small exostosis arising from the superior aspect of the 
medial femoral condyle.  There was no joint effusion, 
fracture, or dislocation.  In March 1998, a magnetic 
resonance imaging (MRI) examination showed osteochondromas of 
the left knee, with intact menisci and cruciate ligaments.  
VA examination in September 1998 showed mild degenerative 
arthritis, left knee, with exostosis and probable 
osteochondroma of the left medial femoral condyle.

The objective medical evidence shows no dental trauma or lung 
pathology during the veteran's period of active duty.  His 
left knee injuries during service appeared to have resolved 
without residual disability prior to his discharge in 1968.  
The current left knee and lung disorders were first shown 
more than 25 years after the veteran's period of service.

There is no objective medical evidence of a link between any 
current left knee or lung pathology and the veteran's period 
of service.  The veteran's lay statements to the effect that 
his left knee and lung pathology began during service, and 
that he suffered dental trauma during the bar fight in 1967, 
are not supported by objective medical evidence and are not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  His own 
statements as to medical diagnoses are not competent to 
render his claim well-grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of objective medical 
evidence to support the veteran's contentions, his claims for 
service connection are not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has a chronic left 
knee or lung disability that originated during or resulted 
from active service, or that he suffered dental trauma during 
his period of active duty.  Based upon the foregoing, the 
Board concludes that he has failed to meet his initial burden 
of presenting evidence that his claims for service connection 
for those disabilities are plausible or otherwise well-
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Under these circumstances, the claims are denied.  Edenfield 
v. Brown, 8 Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Increased Ratings Claims

The veteran's claims for increased evaluations are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991). That is, he has presented claims which are plausible.  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1997) (Schedule), which are based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self 
support of the individual.  38 C.F.R. § 4.10 (1998).  

"In every instance where the Schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

Residuals of Nasal Fracture

The veteran suffered a nasal fracture during service in April 
1967.  Service connection for status post nasal fracture was 
granted in June 1996.  A noncompensable evaluation was 
assigned from April 1996.  The veteran contends that he is 
entitled to a compensable evaluation.

The veteran's nasal disability is currently rated under 
Diagnostic Code 6502.  Diagnostic Code 6502 provides that a 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side will be rated as 10 percent 
disabling.  38 C.F.R. Part 4, Diagnostic Code 6502 (1998).

On VA examination in February 1996, the nose and sinuses were 
noted as unremarkable.  In July 1996, the veteran was seen 
with complaints of difficulty breathing through his nose.  
Both nasal passages appeared slightly narrowed at that time.  
Septoplasty and turbinoplasty were performed in September 
1996.  He complained of difficulty breathing through his nose 
in December 1996; however, no findings were noted.  In June 
1997, the veteran's breathing was reported as improved.  

The objective medical evidence does not demonstrate that the 
veteran had a 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side at any point 
since April 1996.  In this regard, see Fenderson v. West, 
U.S. Vet. App. No. 96-947, slip op. at 7-9 (Jan. 20, 1999) 
(at the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found).  

While this appeal was pending, the applicable rating criteria 
relating to the respiratory system was amended effective 
October 7, 1996.  38 C.F.R. §§ 4.96, 4.97 (1996); [61 
Fed.Reg. 46720-46731 (Sept. 5, 1996)].  The timing of the 
change in the respiratory regulations requires the Board to 
first consider whether the amended regulation is more 
favorable to the appellant than the prior regulation, and, if 
so, the Board must apply the more favorable regulation.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); See Dudnick v. 
Brown, 9 Vet. App. 397 (1996)(per curiam); VAOPGCPREC 11-97.  
The Board has considered the respiratory regulations which 
were in effect prior to the most recent revision of 
regulatory criteria, and during the pendency of the veteran's 
appeal; however, the evidence of record does not reflect the 
presence of symptoms, at any time since April 1996, 
compatible with the description "marked interference with 
breathing space" necessary for a compensable evaluation 
under the prior diagnostic code for deviation of the nasal 
septum.  The veteran's disability has been more accurately 
described by the term "slight" symptoms contemplated for a 
zero percent, or noncompensable evaluation.  38 C.F.R. § 4.97 
Diagnostic Code 6502 (1995).

The Board has also considered other diagnostic codes under 
which the veteran's disability might be rated. To obtain a 
higher evaluation for a disease of the nose, the evidence 
would have to show a loss of part of the nose, or chronic 
rhinitis or sinusitis attributable to his nasal deviation, 
neither of which has been demonstrated by the medical 
evidence.  38 C.F.R. §4.97, Diagnostic Codes 6504-6514 
(1998), 38 C.F.R. § 4.97, Diagnostic Code 6501, 6504-6514 
(1995).  As such, the preponderance of the evidence is 
against a higher evaluation for the veteran's service- 
connected residuals of a nasal fracture.  The facts in this 
case do not raise a reasonable doubt which could be resolved 
in the veteran's favor. 38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (1998).





Left Ear Hearing Loss

Service connection for left ear hearing loss was granted in 
March 1996.  A noncompensable evaluation was assigned from 
November 1995, and that evaluation has been continued in 
subsequent rating actions.  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second.  To evaluate the degree of disability from 
bilateral defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  In situations where service connection 
has been granted only for defective hearing involving one 
ear, and the appellant does not have total deafness in both 
ears, the hearing acuity of the nonservice connected ear is 
considered to be normal.  In such situations, a maximum 10 
percent evaluation is assignable where hearing in the service 
connected ear is at Level XI or X.  38 C.F.R. §§ 3.383(a)(3), 
Part 4, §§ 4.85, 4.87, Diagnostic Code 6100, Tables VI and 
VII (1998). 

At the VA audiological evaluation in February 1996, pure tone 
thresholds, in decibels, were as follows for the left ear:  
1000 hertz, 15; 2000 hertz, 25; 3000 hertz, 30; and 4000 
hertz, 65.  Thus, the average pure tone threshold was 34.  
Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  These findings indicated level I 
hearing acuity in the left ear.  As noted above, the 
nonservice connected right ear is considered to be normal.  
Therefore, for the purpose of rating the veteran's right ear 
hearing loss, a numeric designation of Level I hearing is 
assigned for the right ear.  When applied to Table VII of 
§ 4.87, the numeric designation of I in the left ear and I in 
the right ear translates to a zero percent evaluation for the 
veteran's service connected disability.  38 C.F.R. Part 4, 
§§ 4.85, 4.87, Diagnostic Code 6100 (1998).

The most recent VA audiological evaluation was conducted in 
August 1998.  Pure tone thresholds, in decibels, were as 
follows for the left ear:  1000 hertz, 20; 2000 hertz, 30; 
3000 hertz, 35; and 4000 hertz, 75.  Thus, the average pure 
tone threshold was 40.  Speech audiometry revealed speech 
recognition ability of 88 percent in the left ear.  These 
findings indicate level II hearing acuity in the left ear.  
Again, the nonservice connected right ear is considered to be 
normal, and a numeric designation of Level I hearing is 
assigned for the right ear.  When applied to Table VII of 
§ 4.87, the numeric designation of II in the left ear and I 
in the right ear translates to a zero percent evaluation for 
the veteran's service connected disability.  38 C.F.R. Part 
4, §§ 4.85, 4.87, Diagnostic Code 6100 (1998).

As the audiometric findings from both VA audiological 
evaluations demonstrate that the appellant's degree of 
organic left ear hearing loss, based on actual loss of 
hearing acuity, does not indicate a level of severity 
warranting a compensable evaluation under the applicable law 
and regulations, the Board is unable to identify a basis to 
grant a compensable evaluation for left ear hearing loss at 
any time from November 1995 to the present.  In this regard, 
see Fenderson v. West, U.S. Vet. App. No. 96-947, slip op. at 
7-9 (Jan. 20, 1999) (at the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found).  The Board has 
considered the changes to the rating schedule pertaining to 
the evaluation of hearing impairment published at 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  Such changes do not affect 
the above analysis.  The facts in this case do not raise a 
reasonable doubt which could be resolved in the veteran's 
favor. 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1998).







	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for dental disorder, claimed as due to 
trauma, is denied.

Service connection for residuals of left knee injury is 
denied.

Service connection for disability claimed as a spot on the 
lung is denied.

A compensable evaluation for residuals of nasal fracture is 
denied.

A compensable evaluation for hearing loss, left ear, is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

